El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
(En Reconsideración)
Nos corresponde decidir, en primer lugar, si este Foro tiene jurisdicción para entender en un recurso de reconsi-*310deración instado por el amicus curiae y no por ninguna de las partes directamente involucradas en la controversia. En segundo lugar, si el Código Civil de Puerto Rico re-quiere que para que un mandato general cumpla con el requisito de ser expreso, dispuesto en el Art. 1604 (31 L.P.R.A. sec. 4425) el poder de representación concedido al que comparece al acto o negocio jurídico a nombre ajeno mencione que el inmueble objeto del mismo se encuentra localizado en Puerto Rico.
Por las razones que expondremos a continuación, resol-vemos que tenemos jurisdicción para adjudicar el presente recurso de reconsideración, y que el que el poder general mencione la localización del inmueble dentro de nuestros límites territoriales y jurisdiccionales no es un elemento consustancial al requisito de ser expreso requerido por el Art. 1604 de nuestro Código Civil, supra. Veamos.
H — 1
La señora Gorbea Balseiro otorgó un poder general (power of attorney) a Gladys Gorbea Vallés el 23 de junio de 1987 en la ciudad de Nueva York. Al día siguiente fue de-bidamente autenticado, y subsiguientemente, el 30 de junio, protocolizado en Puerto Rico ante el notario Willian J. Rie-fkhol mediante la Escritura Núm. 18. Esta Escritura fue acompañada como documento complementario a la Escri-tura Núm. 14 de compraventa, otorgada el 7 de julio de 1988 ante el notario Arturo Aponte Parés, y presentada para su inscripción en el Registro de la Propiedad de San Juan el 14 de julio de 1988.
El Registrador de la Propiedad (Hon. Oscar Olivencia Font) se negó a inscribir la escritura de compraventa fun-damentándose en los señalamientos contenidos en la opi-nión de esta Curia en Zarelli v. Registrador, 124 D.P.R. 543 (1989), los cuales aplicó de forma retroactiva al caso de autos. Ajuicio del Registrador, el poder a favor de Gladys *311otorgado en Nueva York no se ajustó a las normas jurídicas reconocidas por esta Curia, no encontrando margen para una interpretación prospectiva de éstas.
Los recurrentes Gorbea Vallés et al. argumentaron ante nos que debido a que el poder se otorgó y protocolizó en un momento en que la doctrina vigente lo permitía, debíamos concederle validez y aplicar prospectivamente la doctrina de Zarelli v. Registrador, supra.
Mediante Resolución de 8 de febrero de 1990 concedi-mos la petición de la Asociación de Notarios de Puerto Rico, Inc. para comparecer en calidad de amicus curiae y le brin-damos un término de veinte (20) días para que se expre-sara sobre la controversia en cuanto a la aplicación retro-activa de la opinión y sentencia emitidas en Zarelli v. Registrador, supra. Compareció el amicus curiae, argu-mentando que no debíamos resolver en cuanto a la pros-pectividad o no de la doctrina de Zarelli v. Registrador, supra, sino más bien, debíamos revocar nuestros pronun-ciamientos respecto a la indispensabilidad de que el poder mencionara que el inmueble se localizaba en Puerto Rico.
El 30 de junio de 1992, mediante opinión de este Foro, resolvimos que al citado caso Zarelli v. Registrador debería dársele efectos prospectivos. Gorbea Vallés v. Registrador, 131 D.P.R. 10 (1992). Señalamos que “[djarle efectos retro-activos ... inevitablemente conllevaría una injusticia, pro-piciaría múltiples denegatorias regístrales y podría conlle-var la nulidad de varios negocios”. Gorbea Vallés v. Registrador, supra, págs. 18-19. No obstante, no accedi-mos a la contención del amicus curiae respecto a que el requisito de mencionar que el inmueble se localizaba en Puerto Rico constituía un formalismo innecesario que ha-bría de crear grandes obstáculos e incertidumbre en el trá-fico jurídico.
A esos efectos nuevamente compareció el amicus curiae y solicitó la reconsideración del dictamen de este Foro. El 9 de octubre de 1992 emitimos una resolución en la que or-*312denamos a las partes expresarse sobre nuestra jurisdicción para entender en una moción de reconsideración sometida por un amicus curiae y sobre la parte de la opinión que requiere incluir en la redacción de los poderes información alusiva a la localización del inmueble objeto del poder den-tro de la extensión territorial y el término jurisdiccional de Puerto Rico.
Las partes han comparecido. Examinados los recursos ante nos, decidimos reconsiderar.
La figura del amicus curiae se rige por la Regla 43 del Reglamento de este Tribunal, 4 L.RR.A. Ap. I-A. Tal disposición autoriza la comparecencia ante este Foro como amigo de la corte a cualquier parte realmente interesada. No obstante, no se trata de un derecho sino de un privilegio sujeto a la sana discreción del Tribunal. Pueblo ex rel. L.V.C., 110 D.P.R. 114, 129 (1980); Pueblo v. González Malavé, 116 D.P.R. 578, 580 (1985). La discreción de este Tribunal para aceptar o solicitar la comparecencia de un amicus curiae es amplia. El lenguaje de nuestra regla es mucho más liberal que las disposiciones al respecto del Reglamento del Tribunal Supremo federal. La nuestra no requiere que las partes consientan en la participación del amicus curiae. La única condición que se exige es que éste sea una parte realmente interesada. 4 L.P.R.A. Ap. I-A, R. 43. Así, nuestra regla trasciende el ámbito limitado del sistema adversativo para aumentar las oportunidades de participación de los amigos de la corte; para propiciar que esta Curia, en vez de limitarse a las consecuencias inmediatas de su decisión para las partes litigantes, pondere, con mayor detenimiento, las repercusiones que la norma jurídica planteada tendría para otras partes interesadas. Esto no mediante la consideración abstracta de tales intereses, sino mediando la participación activa de los interesados. *313Véase Pueblo v. González Malavé, supra, pág. 596, opinión disidente del Juez Asociado Señor Hernández Denton.
Como señaláramos en Pueblo ex rel. L.V.C., supra, pág. 129:
Ninguna persona o entidad, y ningún abogado, tiene derecho a intervenir como amicus curiae en un litigio. Su autorización para hacerlo debe responder, más que a su interés, a la necesi-dad del tribunal y a su propósito de estar mejor informado para hacer la más cumplida justicia. La obtención de esa ayuda puede canalizarse mediante solicitud hecha al tribunal o por iniciativa de éste, tomando en consideración, entre otros facto-res, el interés público del asunto bajo consideración, lo novel de las cuestiones planteadas, el alcance de la adjudicación que haya de hacerse en cuanto a terceros que no son parte en el litigio, las cuestiones de política pública que puedan estar plan-teadas, la magnitud de los derechos que puedan estar en juego, etc. No puede haber criterios fijos limitativos ni particulariza-dores de los.factores a tomarse en consideración.
De esta manera, sujeto a la mejor discreción de este Foro, la determinación de autorizar o denegar la comparecencia de un amigo de la corte dependerá (1) del interés de la parte en la controversia y la normativa de derecho ante la consideración del tribunal, y (2) de la necesidad del tribunal de estar mejor informado en cuanto a las implicaciones prospectivas o generales de la misma.
En la experiencia norteamericana, de la que recibimos esta figura, tres (3) tipos de amicus curiae han compare-cido con mayor frecuencia a los tribunales: los represen-tantes gubernamentales, las organizaciones profesionales u ocupacionales, y las asociaciones privadas. E. Angelí, The Amicus Curiae American Development of English Institutions, 16 Int’l & Comp. L.Q. 1017, 1019-1020 (1967). Se trata, en general, de partes que defienden una posición es-pecífica en cuanto a la normativa a adoptarse. Angelí, op. cit., págs. 1020-1021; Nota, Private Attorneys-General: Group Action in the Fight for Civil Liberties, 58 (Núm. 4) Yale L.J. 574 (1949); S. Krislov, The Amicus Curiae Brief: From Friendship to Advocacy, 72 (Núm. 4) Yale L.J. 694 *314(1963). Pueblo ex rel. L.V.C., supra, pág. 127. Esto sin que se les llegue a considerar parte formal en el caso o se le permita controlar el curso de la litigación. Beckwith & So-bernheim, Amicus Curiae—Minister of Justice, 17 Ford-ham L. Rev. 38, 50 y 51 (1948); Covey, Amicus Curiae Friend of the Court, 9 (Núm. 1) De Paul L. Rev. 30, 30-31; IB Moore’s Federal Practice Sec. 0.411[6], según citados en Pueblo ex reí. L.V.C., supra, pág. 127.
Estando sujeta a la discreción de los tribunales, la intervención del amicus curiae se ha permitido en diferentes momentos durante la tramitación de los pleitos. Así, sin ser exhaustivos, “se ha ordenado a un amicus curiae realizar descubrimiento de prueba ...; iniciar procedimientos adecuados y someter alegaciones y evidencia ...; participar en la investigación del fraude al tribunal ...; realizar una investigación y llevar a cabo una vista en un procedimiento de desacato (Escolio omitido.) Pueblo ex rel. L.V.C., supra, pág. 128. También se ha permitido cuando el tribunal aún no ha decidido si expedir o no el auto solicitado. Nota, Amicus Curiae, 34 (Núm. 7) Harv. L. Rev. 773, 774 (1921). En general, véase Pueblo v. González Malavé, supra, págs. 592-593.
En cuanto a la capacidad del amicus curiae de solicitar una reconsideración, no encontramos fundamento alguno que lo impida o que restrinja nuestra discreción de acogerla. Curiosamente, el primer caso del Tribunal Supremo federal en que se informa la figura del amicus curiae ante ese Foro, su participación se dio por primera vez en reconsideración, accediendo el Tribunal a su solicitud. Green v. Biddle, 21 U.S. 1 (1823). Véase Krislov, supra. Esta práctica es aceptada en los tribunales federales. Véanse: United States v. Brawner, 471 F.2d 969, 973 (D.C. Cir. 1972); In re Carter, 192 F.2d 15, 25 (D.C. Cir. 1951); Kephart v. Kephart, 193 F.2d 677, 683 (D.C. Cir. 1951); Reynolds Metals Company v. Lampert, 324 F.2d 465 (9no *315Cir. 1963); Elgin, J. & E.R. Co. v. Burley, 327 U.S. 661, 662 esc. 1 (1946). Cf. 15A Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters (Federal Question Jurisdiction — Diversity Jurisdiction) Sec. 3902.1 (1992).
En consecuencia, resolvemos que tenemos jurisdicción para revisar nuestro dictamen anterior en virtud de la moción de reconsideración presentada por el amigo de la corte. Precisamente nuestra opinión original versó casi exclusivamente en torno a los planteamientos de derecho elaborados por el amicus curiae. De tales planteamientos doctrinarios es que se nos solicita la reconsideración. Por sus implicaciones para la profesión del notariado, reconsideramos.
h-H f — I
En Zarelli v. Registrador, supra, resolvimos que para que un poder general para contratar en nombre ajeno otor-gado por la esposa a su marido, y mediante el cual éste compareció en representación de aquélla al acto de com-praventa de un bien inmueble sito en Puerto Rico, fuera válido bajo las disposiciones de nuestro Código Civil, tenía que constar de forma escrita(1) y estar redactado en térmi-*316nos expresos(2) en cuanto a los negocios o actos jurídicos autorizados.
Además, una mayoría de este Tribunal expresó que aun-que no es necesario hacer una descripción registral de la propiedad ganancial, es indispensable que el poder men-cione que el inmueble objeto del contrato está localizado en Puerto Rico. Posteriormente, en la opinión emitida en Gorbea Vallés v. Registrador, supra (objeto de esta reconside-ración), este Foro resolvió que la mención en el poder de que el inmueble está sito en Puerto Rico constituía un ele-mento consustancial del requerimiento de mandato ex-preso o específico, a tono con las disposiciones de bienes inmuebles gananciales contenidas en nuestro Código Civil, constituyendo dicho requisito uno de fácil incorporación en tales instrumentos y que no impedía el libre tráfico de los negocios jurídicos por vía de poderes.
Un examen integral de las disposiciones del Código Civil respecto al instrumento de los poderes y la institución de la representación (es decir, la contratación en nombre ajeno) en consideración a las actuales tendencias en el ám-bito del derecho notarial en relación al derecho internacio-nal privado, dada la realidad de la globalización de la eco-nomía mundial y la consiguiente compenetración de los mercados a nivel internacional, de la cual Puerto Rico no *317está ajeno, exige nuestra reconsideración de tal requerimiento.
Debemos recordar que la nuestra es una economía abierta en la que son miles las transacciones que se reali-zan entre personas y entidades de todos los países del mundo y entre millones de compatriotas que viven en EE. UU. Muchas de las transacciones se realizan con personas y entidades de países cuyas disposiciones sobre el mandato son análogas a las nuestras por ser de estirpe civilista, nin-guna de las cuales requiere que el poder especifique la loca-lización del inmueble en sus jurisdicciones particulares. Entre estos, entidades en México y la provincia canadiense de Quebec incrementarán su tráfico comercial con Puerto Rico como producto del reciente tratado de libre comercio entre tales Naciones y. Estados Unidos.
El poder, instrumento de la representación, cobra vigencia en innumerables transacciones contractuales realizadas diariamente. Su regulación por el Código Civil responde al interés social de hacer viable el hecho de la contratación en nombre ajeno y de brindarle seguridad y uniformidad a los negocios y obligaciones nacidas de ese modo. Como bien señala Diez-Picazo, “[e]n el punto de partida de la teoría de la representación no hay probablemente nada más que esto: un problema práctico, que consiste, sucintamente, en hacer posible una cooperación o una colaboración entre los miembros de una misma comunidad jurídica impulsada por razones de necesidad o de pura conveniencia”. L. Diez-Picazo y Ponce de León, El concepto jurídico de la representación en el derecho privado, XVI Anales de la Academia Matritense del Notariado 135, 136 (1968).
Atales efectos, en cuanto a los requisitos de forma y contenido, no debemos exigir en el instrumento condiciones más onerosas o formalidades mayores que las especificadas en el Código Civil para garantizar la seguridad de las transacciones y del tráfico jurídico. El rigor que exige el *318velar por el cumplimiento estricto con los requisitos subs-tantivos de ley ha de realizarse sin “olvida[r] que el dere-cho es una realidad nacida para facilitar las relaciones hu-manas y no para dificultarlas o hacerlas más complicadas”. E. Giménez-Arnau, Derecho Notarial, 2da ed., Pamplona, Eds. Univ. Navarra, 1976, pág. 550.
No es función de este Foro legislar para enmendar el Código Civil de Puerto Rico, imponiendo requisitos adicio-nales a los poderes no considerados en el Código. El ha-cerlo trastoca una pieza jurídica como lo es el Código Civil, cuyas disposiciones y figuras jurídicas están diseñadas y articuladas para que provean un ordenamiento lógico, fun-cional e integral de lo que regula.
Ciertamente, la seguridad del tráfico jurídico exige que los términos de un mandato expreso —aquel que revela la intención del mandante de que se realice un acto de disposición específica— sean interpretados de modo restrictivo para asegurar que el poder habiente actúa dentro del mandato que se le otorga. Zarelli v. Registrador, supra, pág. 554; Banco de San Juan v. Registrador, 103 D.P.R. 417, 422 (1975). Se trata de un requisito en función de salvaguardar la verdadera intención del poderante ausente, no dando margen “para proposiciones y reflexiones que puedan conducir a la extralimitación del apoderado y adulteración del mandato”. Banco de San Juan v. Registrador, supra, pág. 422. Véanse: 31 L.P.R.A. sec. 4425; Madera v. Metropolitan Const. Corp., 95 D.P.R. 637, 648 (1967). “ ‘[L]a ley, que debe velar por los intereses de todos, no puede consentir que un hombre se exprese vaga y generalmente sobre el derecho que confiere a otro para enajenar o hipotecar [(o realizar otros actos de riguroso dominio, añadiríamos)] con lo que podría fácilmente despojarle de cuanto posee y consumar su ruina; un poder tan exhorbitante debe hallarse escrito en los términos más formales y explícitos: cuando no se hizo así, la ley, conforme con la razón, presume que el mandante no quiso conferirlo.’ ” J.M. *319Manresa y Navarro, Comentarios al Código Civil Español, Madrid, Ed. Reus, 1972, T. XI, pág. 637.
Del propio texto del Art. 1604 del Código Civil, supra, surge que tal requisito de especificidad (mandato expreso), no obstante, se circunscribe a los actos de riguroso dominio (“vis-á-vis” actos de administración), es decir, la especificación requerida se refiere a la mención de los actos o negocios jurídicos permitidos y no a requisitos en torno a la descripción de los bienes objeto del contrato o ala localización de éstos.
Al respecto, fundamentado en las resoluciones de la Dirección de Registros de España, Manresa señala que “[l]a cancelación de una hipoteca sólo puede obtenerse con man-dato expreso .... Estas cancelaciones, lo mismo que las ven-tas, serán inscribibles, aun cuando en el mandato no se designen concretamente los bienes objeto de la venta ...”. Manresa y Navarro, op. cit., pág. 638.
De forma similar reseña la Resolución de 5 de agosto de 1907 que señala que en el poder para donar no es necesario que se describan las fincas que han de donarse.
El hacer designación particular de algunos bienes, ya sea mediante una referencia registral específica, indicando su procedencia (refiriéndonos a que están sitos en tal o cual jurisdicción o cualquier otra forma de particularization o identificación) queda al libre arbitrio del poderante, más no es elemento que afecte el carácter expreso del mandato general. Tal conclusión se refuerza si consideramos que nuestro ordenamiento dispone que se pueden otorgar poderes sobre propiedades futuras, autorizando el acto sin especificar el bien, pues al momento de su otorgamiento se desconoce. Véase South Porto Rico Sugar Co. v. Registrador, 46 D.R.R. 300, 301-302 (1934); Bolívar et al. v. El Reg. de la Propiedad, 13 D.P.R. 375 (1907); Vidal v. El Registrador de la Propiedad, 12 D.P.R. 167 (1907). También si consideramos la importancia del poder general en el *320ámbito de contratación de las sociedades civiles. 31 L.P.R.A. secs. 4354, 4357 y 4371.
Examinado cuidadosamente nuestro ordenamiento jurí-dico, no encontramos que el requerir mención sobre la lo-calización del inmueble en Puerto Rico brinde garantías adicionales.
Su mención o no, no afectará el que se aplique la ley de Puerto Rico al acto jurídico que involucre el bien sito aquí, en virtud de las disposiciones del Art. 10 del Código Civil, 31 L.P.R.A. sec. 10, el cual establece que los bienes inmue-bles están sujetos a la ley de la nación donde están sitos. Su mantenimiento, sin embargo, puede afectar el tráfico jurídico entre Puerto Rico y otros países, donde la profesión legal, al indagar sobre la ley vigente en Puerto Rico, habrá de recurrir como fuente primaria a la letra del Código Civil, luego a nuestra jurisprudencia interpretativa de la misma, y a los persuasivos comentarios que hacen los tra-tadistas reconocidos del mundo civilista sobre disposicio-nes análogas, cuyas obras son de amplia disponibilidad, ninguno de los cuales conocemos aduzca al hecho de seña-lar que el inmueble radica en determinada jurisdicción como elemento consustancial del requisito de ser expreso en un mandato general. Véase Oficina Notarial Perma-nente de Intercambio Internacional, Régimen de los Pode-res de los Países Americanos, Unión Internacional del No-tariado Latino, Argentina, 1986.
Como atinadamente apunta el Informe de la Comisión de la Integración Económica del Cono Sur del Consejo Federal del Notariado Argentino: "Una ley fundamental que rige los procesos de integración es la ley de la homogenei-dad; cuando no se da la homogeneidad los procesos de in-tegración levantan formidables barreras, que traban, impi-den y tornan imposible la consecución de objetivos de formación de un único espacio común en [ma]teria econó-mica y jurídico-notarial J. Guglietti, Informe de la Co-*321misión de la Integración Económica del Cono Sur del Con-sejo Federal del Notariado Argentino, 87 Rev. Internacional del Notariado 447 (1991).
La tendencia contemporánea, producto de los crecientes procesos de globalization económica e integración de mer-cados, ha requerido el ajustar las normas jurídicas del mandato para lograr una mayor uniformidad jurídica que haga viable y facilite el tráfico económico internacional. Oficina Notarial Permanente de Intercambio Internacio-nal, op. cit. “También puede decirse que existe un Derecho Internacional Privado Unificado en materia asimismo de forma de los poderes en la Convención Interamericana so-bre régimen legal de los poderes para ser utilizados en el extranjero, celebrada en Panamá en 1975.” M. Szeimblum, Valor y efecto de un documento extranjero recibido por un notario, ponencia ante el XX Congreso del Notariado Latino celebrado en Cartagena, Colombia, Asociación de Es-cribanos del Uruguay, 1992.
No podemos dar la espalda a las nuevas exigencias del mundo moderno en cuanto a la facilitación del tráfico co-mercial entre las naciones. Véase Vda. de Ruiz v. Registrador, 93 D.P.R. 914, 925 (1967).
En consecuencia, revocamos nuestros pronunciamientos previos en cuanto a que la mención en un poder general de que el inmueble radica en Puerto Rico constituye un elemento consustancial al requisito de mandato expreso para la realización de actos dominicos por parte del mandatario.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García disintió me-diante una opinión escrita, a la cual se unió el Juez Aso-ciado Señor Hernández Denton.

(1) En el caso de bienes gananciales el requerimiento de que el poder conste por escrito surge por mandato expreso del Art. 1313 del Código Civil, 31 L.P.R.A. sec. 3672, el cual dispone a los efectos:
“No obstante lo dispuesto en la see. 284 de este título, ninguno de los dos podrá donar, enajenar, ni obligar a título oneroso, los bienes muebles e inmuebles de la sociedad de gananciales, sin el consentimiento escrito del otro cónyuge, excepto las cosas destinadas al uso de la familia o personales de acuerdo con la posición social o económica de ambos cónyuges.” (Énfasis suplido.)
Si bien en Zarelli v. Registrador, 124 D.P.R. 543 (1989), señalamos que en los demás casos no se requiere que la expresión específica sea por escrito (In re Feliciano Ruiz, 117 D.P.R. 269, 277 (1986)), hacemos constancia de las disposiciones del Art. 1232(5) del Código Civil, 31 L.P.R.A. see. 3453. Véanse: Sucs. de Andreu & Co. v. Reg. de la Prop., 20 D.P.R. 421 (1914); Ray v. Registrador de la Propiedad, 12 D.P.R. 283 (1907); Díaz Caneja v. Marxuach, 8 D.P.R. 480 (1905).


(2) Las disposiciones pertinentes del Código Civil disponen de la manera si-guiente:
“See. 3672. Consentimiento de la esposa
“Sin embargo de las facultades que tiene el marido como administrador, no podrá, donar, enajenar y obligar a título oneroso, los bienes inmuebles de la sociedad de gananciales, sin el consentimiento expreso de la mujer.
“Toda enajenación o convenio que sobre dichos bienes haga el marido en contra-vención a esta sección, y las demás dispuestas en este título o en fraude la mujer, será nulo y no perjudicará a ésta ni a sus herederos.” 31 L.P.R.A. see. 3672 (ed. 1956).

“Sea. 4426. Mandato concebido en términos generales; mandato expreso; facul-tad de transigir

“El mandato concebido en términos generales, no comprende más que los actos de administración.
“Para transigir, enajenar, hipotecar o ejecutar cualquier otro acto de riguroso dominio, se necesita mandato expreso.
“La facultad de transigir no autoriza para comprometer en árbitros o amigables componedores.” 31 L.P.R.A. sec. 4425 (ed. 1955).